Citation Nr: 0936566	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.  

2.  Entitlement to service connection for a rash on the head 
and scalp.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that, among other things, denied 
service connection for shin splints and a rash on the head 
and scalp.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that here are additional medical records 
that need to be obtained.

At the Veteran's BVA hearing he reported receiving pertinent 
treatment from private physicians shortly following his 
separation from service.  While the record was held open for 
a period of sixty days to allow him time to obtain and submit 
those records, no records were submitted by the Veteran.  
However, given the possible relevance of those records to his 
claims, and the fact that the VA has been put on notice of 
the existence of these records, the Board is of the opinion 
that the VA should undertake an attempt to obtain those 
records.

In addition, at his recent hearing the Veteran asserted that 
he developed a skin rash on his head and scalp as a result of 
exposure to chemical agents while stationed at the Pine Bluff 
arsenal during early 1969 and he said that he received 
treatment for this problem at the medical facility at the 
time.  However, the Veteran's available service medical 
records reflect no treatment for skin problems at this 
facility.  Given this assertion of inservice treatment for a 
rash on the face and head, he Board believes that a further 
search should be conducted for additional service medical 
record prior to further appellate review.  

The Veteran has also reported receiving ongoing treatment for 
his shin splints and skin complaints from the VA.  The date 
of the last VA medical records associated with the claims 
file is in February 2008.  This raises the possibility that 
there may be later dated VA medical records available.  Since 
this case is being returned for other evidentiary 
development, later dated VA medical records should also be 
obtained.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request that a 
further search be conducted for 
additional service medical records, 
especially records reflecting treatment 
for skin complaints at the Pine Bluff 
Arsenal in Arkansas during 1969.  Any 
such records obtained should be 
associated with the claims folder.  

2.  The RO/AMC should contact the Veteran 
and ask him to specify when and where he 
has received treatment for shin splints 
and for a rash on his head and scalp 
between the dated of his separation from 
service in March 1970, and February 2006, 
the date of his application for VA 
benefits.  He should be requested to 
complete an authorization for release of 
records for all private health care 
provides to permit the VA to obtain those 
private medical records.  He should also 
be asked to specify when and where he has 
received VA treatment since February 
2008, the date of the last VA treatment 
records in his claims file.  The RO/AMC 
should then obtain and associate any 
records identified by the Veteran.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




